Exhibit 10.1

 

ACI WORLDWIDE, INC.

 

Nonqualified Stock Option Agreement - Employee

 

2005 Equity and Performance Incentive Plan

(Amended by the Stockholders July 24, 2007)

 

This Stock Option Agreement (the “Option Agreement”) is made as of
                        , by and between ACI Worldwide, Inc., a Delaware
corporation (the “Corporation”), and [                                    ], an
employee of the Corporation or its Subsidiaries (the “Optionee”).

 

WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Plan, as amended (the “Plan”), which Plan authorizes the Corporation to grant to
eligible individuals options for the purchase of shares of the Corporation’s
Common Stock (the “Stock”); and

 

WHEREAS, the Board of Directors of the Corporation has determined that it is
desirable and in the best interests of the Corporation and its stockholders to
grant the Optionee an option to purchase a certain number of shares of Stock, in
order to provide the Optionee with an incentive to advance the interests of the
Corporation, all according to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 


1.                            GRANT OF NON-QUALIFIED STOCK OPTION


 

Subject to the terms of the Plan, the Corporation hereby grants to the Optionee
the right and option (the “Option”) to purchase from the Corporation, on the
terms and subject to the conditions set forth in this Option Agreement,
[                    ] shares of Stock (the “Option Shares”).  The Date of Grant
of this Option is                             .  This Option shall not
constitute an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 


2.                            TERMS OF PLAN


 

The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan, a copy of which has been delivered
to the Optionee.  All terms and conditions of the Plan, as may be amended from
time to time, are hereby incorporated into this Option Agreement by reference
and shall be deemed to be a part of this Option Agreement, without regard to
whether such terms and conditions (including, for example, provisions relating
to certain changes in capitalization of the Corporation) are otherwise set forth
in this Option Agreement.  In the event that there is any inconsistency between
the provisions of this Option Agreement and of the Plan, the provisions of the
Plan shall govern.  Capitalized terms used herein that are not otherwise defined
shall have the meaning ascribed to them in the Plan.

 

1

--------------------------------------------------------------------------------


 

3.                            EXERCISE PRICE

 

The exercise price for the shares of Stock subject to the Option granted by this
Option Agreement is $               per share (the “Exercise Price”).

 


4.                            EXERCISE OF OPTION


 

Subject to the provisions of the Plan and subject to the earlier expiration or
termination of this Option in accordance with its terms, the Option granted
pursuant to this Option Agreement shall be exercisable only as follows:

 


4.1                               TIME OF EXERCISE OF OPTION


 

4.1.1                      The Option shall become exercisable with respect to
the Option Shares only as follows:  One-quarter of the Option Shares
([                ] Option Shares) shall become exercisable on each of the first
four anniversaries of the Date of Grant if the Optionee shall have remained in
the continuous employ of the Corporation or any of its Subsidiaries as of each
such date.

 

4.1.2                      Notwithstanding Section 4.1.1 above, in accordance
with the provisions of the Plan, if the Optionee ceases to be an employee of the
Corporation or a Subsidiary of the Corporation by reason of Disability (as
defined in Section 4.3.2 below), the unexercised portion of any Option held by
such Optionee at that time will become immediately vested and will be
exercisable until terminated in accordance with Section 4.3 below.

 


4.1.3                      NOTWITHSTANDING SECTION 4.1.1 ABOVE, IN ACCORDANCE
WITH THE PROVISIONS OF THE PLAN, IF THE OPTIONEE DIES WHILE EMPLOYED BY THE
CORPORATION OR A SUBSIDIARY OF THE CORPORATION (OR DIES WITHIN A PERIOD OF ONE
MONTH AFTER CEASING TO BE AN EMPLOYEE FOR ANY REASON OTHER THAN DISABILITY OR
WITHIN A PERIOD OF ONE YEAR AFTER CEASING TO BE AN EMPLOYEE BY REASON OF
DISABILITY), THE UNEXERCISED PORTION OF ANY OPTION HELD BY SUCH OPTIONEE AT THE
TIME OF DEATH WILL BECOME IMMEDIATELY VESTED AND WILL BE EXERCISABLE UNTIL
TERMINATED IN ACCORDANCE WITH SECTION 4.3 BELOW.


 


[4.1.4                  NOTWITHSTANDING SECTION 4.1.1 ABOVE, IN ACCORDANCE WITH
THE PROVISIONS OF THE PLAN, THE OPTION GRANTED UNDER THIS OPTION AGREEMENT SHALL
BECOME IMMEDIATELY EXERCISABLE UPON THE OCCURRENCE, AFTER THE DATE OF GRANT, OF
A CHANGE IN CONTROL (AS DEFINED IN SECTION 10 BELOW) IF THE OPTIONEE IS AN
EMPLOYEE OF THE CORPORATION OR ANY SUBSIDIARY ON THE DATE OF THE CONSUMMATION OF
SUCH CHANGE IN CONTROL.]


 


4.2                               LIMITATIONS


 

The portion of the Option that has not become exercisable as of the date of the
Optionee’s termination of employment with the Corporation or any of its
Subsidiaries for any reason shall automatically terminate as of the date of the
Optionee’s termination of employment with the

 

2

--------------------------------------------------------------------------------


 

Corporation or its Subsidiaries and shall not become exercisable after such
termination.  To the extent the Option is exercisable, it may be exercised, in
whole or in part; provided, that no single exercise of the Option shall be for
less than 100 shares, unless at the time of the exercise, the maximum number of
shares available for purchase under this Option is less than 100 shares.  In no
event shall the Option be exercised for a fractional share.

 


4.3                               TERMINATION OF OPTION


 

This Agreement and the Option granted hereby shall terminate automatically and
without further notice on the earliest of the following dates:

 


4.3.1                       90 CALENDAR DAYS FROM THE DATE OF THE OPTIONEE’S
TERMINATION OF EMPLOYMENT WITH THE CORPORATION OR A SUBSIDIARY FOR ANY REASON
OTHER THAN DEATH OR DISABILITY (AS DEFINED BELOW);


 


4.3.2                       ONE YEAR AFTER THE OPTIONEE’S PERMANENT AND TOTAL
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE (“DISABILITY”);


 


4.3.3                       ONE YEAR AFTER THE OPTIONEE’S DEATH, IF SUCH DEATH
OCCURS (I) WHILE THE OPTIONEE IS EMPLOYED BY THE CORPORATION OR A SUBSIDIARY,
(II) WITHIN THE 90-DAY PERIOD FOLLOWING THE OPTIONEE’S TERMINATION OF EMPLOYMENT
FOR ANY REASON OTHER THAN DISABILITY; OR (III) WITHIN THE ONE-YEAR PERIOD
FOLLOWING THE OPTIONEE’S TERMINATION OF EMPLOYMENT BY REASON OF THE OPTIONEE’S
DISABILITY; OR


 


4.3.4                       TEN YEARS FROM THE DATE OF GRANT.


 

The Corporation shall have the authority to determine the date an Optionee
ceases to be an employee by reason of Disability.  In the case of death, the
Option may be exercised by the executor or administrator of the Optionee’s
estate or by any person or persons who shall have acquired the Option directly
from the Optionee by bequest or inheritance.  The Optionee shall be deemed to be
an employee of the Corporation or any Subsidiary if on a leave of absence
approved by the Board of Directors of the Corporation and the continuous
employment of the Optionee with the Corporation or any of its Subsidiaries will
not be deemed to have been interrupted, and the Optionee shall not be deemed to
have ceased to be an employee of the Corporation or its Subsidiaries, by reason
of the transfer of the Optionee’s employment among the Corporation and its
Subsidiaries.

 


4.4                               LIMITATIONS ON EXERCISE OF OPTION


 

In no event may the Option be exercised, in whole or in part, after the
occurrence of an event which results in termination of the Option, as set forth
in Section 4.3 above.  The Option shall not be exercisable if and to the extent
the Corporation determines such exercise or method of exercise would violate
applicable securities laws, the rules and regulations of any securities exchange
or quotation system on which the Stock is listed, or the Corporation’s policies
and procedures.

 

3

--------------------------------------------------------------------------------


 


4.5                               METHOD OF EXERCISE OF OPTION


 


4.5.1                      TO THE EXTENT THEN EXERCISABLE, THE OPTION MAY BE
EXERCISED IN WHOLE OR IN PART BY WRITTEN NOTICE TO THE CORPORATION STATING THE
NUMBER OF SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND THE INTENDED MANNER
OF PAYMENT.  THE DATE OF SUCH NOTICE SHALL BE THE EXERCISE DATE.  PAYMENT EQUAL
TO THE AGGREGATE EXERCISE PRICE OF THE SHARES SHALL BE PAYABLE (I) IN CASH IN
THE FORM OF CURRENCY OR CHECK OR OTHER CASH EQUIVALENT ACCEPTABLE TO THE
CORPORATION, (II) BY ACTUAL OR CONSTRUCTIVE TRANSFER TO THE CORPORATION OF
NONFORFEITABLE, OUTSTANDING SHARES OF STOCK THAT HAVE BEEN OWNED BY THE OPTIONEE
FOR AT LEAST SIX MONTHS PRIOR TO THE DATE OF EXERCISE,  (III) BY ANY COMBINATION
OF THE FOREGOING METHODS OF PAYMENT OR (IV) IN ACCORDANCE WITH SUCH OTHER METHOD
OR MANNER AS SET FORTH BELOW.


 

                (A)          Cash Exercise (to exercise and retain the Option
Shares):  Subject to the terms and conditions of this Option Agreement and the
Plan, the Option may be exercised by delivering written notice of exercise to
the Corporation, at its principal office, addressed to the attention of Stock
Plan Administration, or to the agent/broker designated by the Corporation, which
notice shall specify the number of shares for which the Option is being
exercised, and shall be accompanied by payment in full of the Exercise Price of
the shares for which the Option is being exercised plus the full amount of all
applicable withholding taxes due on the Option exercise.  Payment of the
Exercise Price for the shares of Stock purchased pursuant to the exercise of the
Option shall be made either in cash or by certified check payable to the order
of the Corporation.  If the person exercising the Option is not the Optionee,
such person shall also deliver with the notice of exercise appropriate proof of
his or her right to exercise the Option, as the Corporation may require in its
sole discretion.  Promptly after exercise of the Option as provided for above,
the Corporation shall deliver to the person exercising the Option a certificate
or certificates for the shares of Stock being purchased.

 

                (B)           Same-Day-Sale Exercise (to exercise and
immediately sell all the Option Shares):  Subject to the terms and conditions of
this Option Agreement and the Plan, the Option may be exercised by delivering
written notice of exercise to the agent/broker designated by the Corporation,
which notice shall specify the number of shares for which the Option is being
exercised and irrevocable instructions to promptly (1) sell all of the shares of
Stock to be issued upon exercise and (2) remit to the Corporation the portion of
the sale proceeds sufficient to pay the Exercise Price for the shares of Stock
purchased pursuant to the exercise of the Option and all applicable taxes due on
the Option exercise.  The agent/broker shall request issuance of the shares and
immediately and concurrently sell the shares on the Optionee’s behalf.  Payment
of the Exercise Price for the shares of Stock purchased pursuant to the exercise
of the Option, any brokerage fees, transfer fees, and all applicable taxes due
on the Option exercise, shall be deducted from the proceeds of the sale of the
shares.  If the person exercising the Option is not the Optionee, such person
shall also deliver with the notice of exercise appropriate proof of his or her
right to exercise the Option, as the Corporation may require in its sole
discretion.  Promptly after exercise of the

 

4

--------------------------------------------------------------------------------


 

Option as provided for above, the agent/broker shall deliver to the person
exercising the Option the net proceeds from the sale of the shares of Stock
being exercised and sold.

 


                                                                (C)          
SELL-TO-COVER EXERCISE (TO EXERCISE AND IMMEDIATELY SELL A PORTION OF THE OPTION
SHARES):  SUBJECT TO THE TERMS AND CONDITIONS OF THIS OPTION AGREEMENT AND THE
PLAN, THE OPTION MAY BE EXERCISED BY DELIVERING WRITTEN NOTICE OF EXERCISE TO
THE AGENT/BROKER DESIGNATED BY THE CORPORATION, WHICH NOTICE SHALL SPECIFY THE
NUMBER OF SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND IRREVOCABLE
INSTRUCTIONS TO PROMPTLY (1) SELL THE PORTION (WHICH MUST BE A WHOLE NUMBER) OF
THE SHARES OF STOCK TO BE ISSUED UPON EXERCISE SUFFICIENT TO GENERATE PROCEEDS
TO PAY THE EXERCISE PRICE FOR THE SHARES OF STOCK PURCHASED PURSUANT TO THE
EXERCISE OF THE OPTION, ANY BROKERAGE OR TRANSFER FEES, AND ALL APPLICABLE TAXES
DUE ON THE OPTION EXERCISE (COLLECTIVELY THE “EXERCISE COSTS”) AND (2) REMIT TO
THE CORPORATION A SUFFICIENT PORTION OF THE SALE PROCEEDS TO PAY THE EXERCISE
PRICE FOR THE SHARES OF STOCK PURCHASED PURSUANT TO THE EXERCISE OF THE OPTION
AND ALL APPLICABLE TAXES DUE ON THE OPTION EXERCISE.  THE AGENT/BROKER SHALL
REQUEST ISSUANCE OF THE SHARES AND IMMEDIATELY AND CONCURRENTLY SELL ON THE
OPTIONEE’S BEHALF ONLY SUCH NUMBER OF THE SHARES AS IS REQUIRED TO GENERATE
PROCEEDS SUFFICIENT TO PAY THE EXERCISE COSTS.  PROMPTLY AFTER EXERCISE OF THE
OPTION AS PROVIDED FOR ABOVE, THE CORPORATION SHALL DELIVER TO THE PERSON
EXERCISING THE OPTION A CERTIFICATE FOR THE SHARES OF STOCK ISSUED UPON EXERCISE
WHICH ARE NOT SOLD TO PAY THE EXERCISE COSTS.  PROMPTLY AFTER EXERCISE OF THE
OPTION AS PROVIDED FOR ABOVE, THE AGENT/BROKER SHALL DELIVER TO THE PERSON
EXERCISING THE OPTION ANY NET PROCEEDS FROM THE SALE OF THE SHARES IN EXCESS OF
THE EXERCISE COSTS.  IF THE PERSON EXERCISING THE OPTION IS NOT THE OPTIONEE,
SUCH PERSON SHALL ALSO DELIVER WITH THE NOTICE OF EXERCISE APPROPRIATE PROOF OF
HIS OR HER RIGHT TO EXERCISE THE OPTION, AS THE CORPORATION MAY REQUIRE IN ITS
SOLE DISCRETION.


 


4.5.2                       AS SOON AS PRACTICABLE UPON THE CORPORATION’S
RECEIPT OF THE OPTIONEE’S NOTICE OF EXERCISE AND PAYMENT, THE CORPORATION SHALL
DIRECT THE DUE ISSUANCE OF THE SHARES SO PURCHASED.


 


4.5.3                       AS A FURTHER CONDITION PRECEDENT TO THE EXERCISE OF
THIS OPTION IN WHOLE OR IN PART, THE OPTIONEE SHALL COMPLY WITH ALL REGULATIONS
AND THE REQUIREMENTS OF ANY REGULATORY AUTHORITY HAVING CONTROL OF, OR
SUPERVISION OVER, THE ISSUANCE OF THE SHARES OF STOCK AND IN CONNECTION
THEREWITH SHALL EXECUTE ANY DOCUMENTS WHICH THE BOARD SHALL IN ITS SOLE
DISCRETION DEEM NECESSARY OR ADVISABLE.


 

4.6                                         Forfeiture and Right to Recoupment.

 

Notwithstanding anything contained herein to the contrary, by accepting this
Option, Optionee understands and agrees that if (a) the Corporation is required
to restate its consolidated financial statements because of material
noncompliance due to irregularities with the federal securities laws, which
restatement is due, in whole or in part, to the misconduct of Optionee, or
(b) it is determined that the Optionee has otherwise engaged in misconduct
(whether or not such misconduct is discovered by the Corporation prior to the
termination of Optionee’s

 

5

--------------------------------------------------------------------------------


 

employment), the Board of Directors or a committee thereof (in each case, the
“Board”) may take such action with respect to the Option as the Board, in its
sole discretion, deems necessary or appropriate and in the best interest of the
Corporation and its stockholders.  Such action may include, without limitation,
causing the forfeiture or cancellation of the unvested and/or vested portion of
the Option and the recoupment of any proceeds from the exercise or vesting of
the Option and/or the sale of Option Shares issued pursuant to this Agreement. 
For purposes of this Section 4.6, “misconduct” shall mean a deliberate act or
acts of dishonesty or misconduct which either (i) were intended to result in
substantial personal enrichment to the Optionee at the expense of the
Corporation or (ii) have a material adverse effect on the Corporation.  Any
determination hereunder, including with respect to Optionee’s misconduct, shall
be made by the Board in its sole discretion.  Notwithstanding any provisions
herein to the contrary, Optionee expressly acknowledges and agrees that the
rights of the Board set forth in this Section 4.6 shall continue after
Optionee’s employment with the Corporation is terminated, whether termination is
voluntary or involuntary, with or without cause, and shall be in addition to
every other right or remedy at law or in equity that may otherwise be available
to the Corporation.

 


5.                            TRANSFERABILITY OF OPTIONS


 

During the lifetime of an Optionee, only such Optionee (or, in the event of
legal incapacity or incompetency, the Optionee’s guardian or legal
representative) may exercise the Option.  No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or the
laws of descent and distribution.

 


6.                            COMPLIANCE WITH LAW


 

The Corporation shall make reasonable efforts to comply with all applicable
federal and state securities laws; provided, however, that notwithstanding any
other provision of this Option Agreement, the Option shall not be exercisable if
the exercise thereof would result in a violation of any such law.

 


7.                            RIGHTS AS STOCKHOLDER


 

Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Stock issuable
hereunder unless and until such shares have been fully paid and certificates
representing such shares have been endorsed, transferred and delivered, and the
name of the Optionee (or of such personal representative, administrator,
distributee or legatee of the Optionee’s estate) has been entered as the
stockholder of record on the books of the Corporation.

 


8.                            WITHHOLDING OF TAXES


 

If the Corporation shall be required to withhold any federal, state, local or
foreign tax in connection with exercise of this Option, it shall be a condition
to such exercise that the Optionee pay or make provision satisfactory to the
Corporation for payment of all such taxes.  The Optionee may elect that all or
any part of such withholding requirement be satisfied by retention by the
Corporation of a portion of the shares purchased upon exercise of this Option. 
If such election is made, the shares

 

6

--------------------------------------------------------------------------------


 

so retained shall be credited against such withholding requirement at the fair
market value on the date of exercise.

 


9.                            DISCLAIMER OF RIGHTS


 

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Corporation or any Subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
Subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Corporation or any Subsidiary.

 


[10.                 CHANGE IN CONTROL


 

For purposes of this Option Agreement, “Change in Control” means

 

(a)          Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change in Control:  (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any company controlled by, controlling or under
common control with the Corporation or (iv) any acquisition by any corporation
pursuant to a transaction that complies with Sections 10(c)(A), 10(c)(B) and
10(c)(C);

 

(b)         Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(c)          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that

 

7

--------------------------------------------------------------------------------


 

were the beneficial owners of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Corporation Common Stock and the Outstanding Corporation Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(d)         Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.]

 


11.                               COMPLIANCE WITH SECTION 409A OF THE CODE.


 

To the extent applicable, it is intended that this Option Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Optionee.  This
Option Agreement and the Plan shall be administered in a manner consistent with
this intent, and any provision that would cause the Option Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Corporation without the consent of the Optionee).

 


12.                               INTERPRETATION OF THIS OPTION AGREEMENT


 

All decisions and interpretations made by the Board or the Compensation
Committee thereof with regard to any question arising under the Plan or this
Option Agreement shall be binding and conclusive on the Corporation and the
Optionee and any other person entitled to exercise the Option as provided for
herein.

 

8

--------------------------------------------------------------------------------



 


13.                     GOVERNING LAW


 

This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).

 


14.                     BINDING EFFECT


 

Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the Option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 


15.                     NOTICE


 

Any notice hereunder by the Optionee to the Corporation shall be in writing and
shall be deemed duly given if mailed or delivered to the Corporation at its
principal office, addressed to the attention of Stock Plan Administration or if
so mailed or delivered to such other address as the Corporation may hereafter
designate by notice to the Optionee.  Any notice hereunder by the Corporation to
the Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Corporation.

 


16.                     SEVERABILITY


 

If one or more of the provisions of this Option Agreement is invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.

 


17.                     ENTIRE AGREEMENT; ELIGIBILITY


 

This Option Agreement and the Plan together constitute the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  Except for amendments
to the Plan incorporated into this Option Agreement by reference pursuant to
Section 2 above, neither this Option Agreement nor any term hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the Corporation and the Optionee; provided, however, that the Corporation
unilaterally may waive any provision hereof in writing to the extent that such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.  In the event that it
is determined that the Optionee was not eligible to receive this Option, the
Option and this Option Agreement shall be null and void and of no further
effect.

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

ACI Worldwide, Inc.

Optionee:

 

 

 

 

By:

 

 

By:

 

 

[____________________]

 

 

[________________________________]

 

 

 

 

ADDRESS FOR NOTICE TO OPTIONEE:

 

 

 

 

 

 

Number

Street

Apt.

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

SS#

 

Hire Date

 

 

 

 

DESIGNATED BENEFICIARY:

 

 

 

 

 

 

Please Print Last Name, First Name MI

 

 

 

 

 

 

Beneficiary’s Street Address

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

Beneficiary’s Social Security Number

 

I understand that in the event of my death, the above named beneficiary will
have control of any unexercised options remaining in my account at that time. 
If no beneficiary is designated or if the named beneficiary does not survive me,
the options will become part of my estate.  This beneficiary designation does
NOT apply to stock acquired by the exercise of options prior to my death.

 

 

 

 

 

SIGNATURE

 

DATE

 

 

After completing this page, please make a copy for your records and return it to
Stock Plan Administration, ACI Worldwide, Inc., 6060 Coventry Drive, Elkhorn NE 
68022

 

2005 Equity and Performance Plan, as amended - US Plan

                 Options                                   
                                                $                /Share Exercise
Price

 

--------------------------------------------------------------------------------